Citation Nr: 0505424	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  95-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
eye conjunctivitis.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to an increased (compensable) rating for a 
scar of the upper right arm.

5.  Entitlement to an increased (compensable) rating for 
keratosis of the third metatarsal with osteotomy.

6.  Entitlement to an increased (compensable) rating for a 
callus formation of the right fifth toe.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

8.  Service connection for a cervical spine disability.

9.  Service connection for a thoracic or lumbar spine 
disability.

10.  Service connection for a bilateral shoulder disability.

11.  Service connection for a bilateral arm disability.

12.  Service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1978, July 1994, and June 
2003 rating decisions by the VA Regional Office (RO) in Waco, 
Texas.  In July 1994, the RO denied the above increased 
rating claims.  In June 2003, the RO denied reopening a claim 
of entitlement to service connection for a personality 
disorder manifested by depression and anxiety with 
hypochondriacal reaction.

The claims involving the back, neck, shoulders, arms, and 
legs have been treated by the RO as claims to reopen.  There 
is, however, no final decision with regard to these issues.  
The veteran perfected an appeal of the December 1978 rating 
decision that denied entitlement to service connection for 
complaints of pain in the back, neck, arms, shoulders, and 
legs.  In August 1979, the Board issued a decision that, in 
addition to addressing increased rating claims, only denied 
entitlement to service connection for bilateral pes planus 
and a nervous disability; the claims involving the back, 
neck, shoulders, arms, and legs have yet to be considered by 
the Board.  Therefore, these issues have been 
recharacterized, and, as the Board is merely acting upon the 
veteran's original appeal, this is not prejudicial to him.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has raised claims of entitlement to service 
connection for a bilateral ankle disorder, loss of visual 
acuity, and hypertension.  As these claims have not been 
adjudicated, they are referred to the RO for appropriate 
action.

In October 1994, the veteran appeared at the Waco RO and 
testified before a Hearing Officer.  A transcript of the 
hearing is of record.

The service connection issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The frequency and severity of the veteran's headaches 
more nearly approximates characteristic prostrating attacks 
averaging one in two month over the last several months.

3.  The veteran's left eye conjunctivitis is healed with no 
residuals.  

4.  The veteran's description of his hemorrhoid symptoms 
reflect, at most, a mild to moderate hemorrhoid disability, 
and rectal examinations revealed no hemorrhoids.

5.  The veteran's deep right upper arm scar is not painful, 
ulcerated, or poorly nourished, and it causes no functional 
limitation, measuring four square centimeters in area.

6.  The veteran's keratosis of the third metatarsal with 
osteotomy has been replaced by a deep incisional scar, but it 
is not painful, ulcerated, or poorly nourished, and it causes 
no functional limitation, measuring 6 square centimeters in 
area.

7.  The veteran's callus formation of the right fifth toe has 
been replaced by an incisional scar, but it is not painful, 
ulcerated, poorly nourished, or unstable, and it causes no 
functional limitation, measuring .5 cm in length and barely 
visible width.  

8.  In an August 1979 decision, the Board denied the claim of 
entitlement to service connection for a nervous disability.

9.  Evidence presented since the August 1979 Board decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for headaches, 
currently rated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2004).

2.  The criteria for an increased (compensable) rating for 
left eye conjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6018 (2004).

3.  The criteria for an increased (compensable) rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(2004).

4.  The criteria for an increased (compensable) rating for a 
right arm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803-
7805 (effective prior to August 30, 2002), 4.118, Diagnostic 
Codes 7801, 7805 (effective after August 30, 2002).

5.  The criteria for an increased (compensable) rating for 
keratosis of the third metatarsal have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803-7805 (effective prior to August 30, 
2002), 4.118, Diagnostic Codes 7801, 7805 (effective after 
August 30, 2002).

6.  The criteria for an increased (compensable) rating for a 
callus of the right fifth toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803-7805 (effective prior to August 30, 
2002), 4.118, Diagnostic Codes 7802-7805 (effective after 
August 30, 2002).

7.  The evidence does not warrant referral for consideration 
of an extraschedular rating for headaches, left eye 
conjunctivitis, hemorrhoids, right arm scar, keratosis of the 
third metatarsal, or callus of the right fifth toe.  38 
C.F.R. § 3.321(b)(1) (2004).

8.  The August 1979 Board decision denying the claim of 
entitlement to service connection for a nervous disability is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

9.  The evidence received since the August 1979 Board 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible with respect to the increased rating claims.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a March 2003 development letter 
from the RO to the veteran.  The veteran was told of what was 
required to substantiate his claims for increased ratings and 
of his and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claims, 
which have been on appeal since 1995, and based on the 
information and evidence obtained after adequate notice was 
provided, there is simply no indication that disposition of 
the veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Here, as discussed below, the evidence 
associated with the file both pre- and post-adjudication does 
not include any persuasive evidence of an increased in 
severity for any of the claimed disabilities.  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  All 
pertinent, identified records have been obtained and 
associated with the claims file, including private and VA 
medical records, and Texas Department of Criminal Justice 
medical records.  Although it does not appear that the 
veteran's complete records from the Social Security 
Administration (SSA) have been obtained, a copy of the SSA 
decision notes that he was found to be disabled as a result 
of a gunshot wound, somatoform disorder, and dysthymia.  
Accordingly, these records are not relevant to the increased 
ratings claims on appeal, and remand is not required.  The 
claims file also contains the reports from VA examinations 
conducted in November 1994, April 1997, and March 2003.   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's increased rating claims on the merits. The duty to 
notify and assist has also been met to the extent necessary 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder.  Thus, there is no 
prejudice to the veteran in deciding that part of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  





II.  Increased ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1. Where an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As discussed below for each disability, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  The preponderance is against the 
veteran's claims, and they must be denied.

Headaches

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, DC 8100.  Under this code, 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrants a 10 
percent rating.  Characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrant a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to DC 8100.

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character.  Evaluation and 
treatment records document consistent reports of daily 
headaches, but the medical evidence also suggests the 
headaches are not of a specific prostrating character 
sufficient to satisfy an increased rating.  

The veteran testified in October 1994 that he experiences 
daily headaches of such severity that he sometimes needs to 
lie down and that sometimes the headaches cause blurred 
vision and blackouts.  Transcript, pp. 6-8.  

A November 1994 VA examiner diagnosed probable muscle tension 
headaches.  The veteran reported at that time that his 
headaches are sometimes preceded by dizziness and blurred 
vision but that lying down gives him some relief.  He also 
reported associated nausea, but no vomiting.  The veteran 
related to the April 1997 VA general examiner that his daily 
headaches sometimes affect his vision, thinking, and memory, 
and that it is only relieved briefly by narcotic medication.  
The examiner diagnosed tension headaches, rather than a more 
severe diagnosis of migraine headaches.  At the March 2003 
neurological examination, the veteran acknowledged that his 
headaches had lessened in severity of the years.  He reported 
at that time having headaches lasting two to three hours, 
relieved somewhat by Ibuprofen and rest.  The examiner noted, 
"These are not incapacitating, although he tends to lay down 
and rest when he has a headache."  Muscle tension headaches 
was again the diagnosis.  

Likewise, the veteran's treatment records show fairly 
consistent complaints of daily headaches, but the complaints 
and associated treatment do not establish a severity of 
symptoms consistent with prostrating attacks.  As the 
criteria for the next higher rating of 30 percent is not 
shown, the current 10 percent rating is appropriate.  

Left eye conjunctivitis

Chronic conjunctivitis will be rated on residuals if healed 
and as noncompensable if there are no residuals.  A 10 
percent rating, the highest assignable under this code, will 
be assigned if the disease is active with objective symptoms.  
38 C.F.R. § 4.84a, DC 6018.

In October 1994, the veteran testified that his eyes water 
and are sensitive to light.  Transcript, p. 10.  The veteran 
complained of conjunctivitis at a November 1994 VA 
examination, but the VA examiner did not find any 
conjunctivitis of the left eye.  At the VA ophthalmology 
examination in April 1997, the veteran complained of 
conjunctivitis, blurred vision, and irritation with mucous 
discharge.  Examination at that time, however, revealed no 
abnormalities.  The examiner indicated that there was no 
evidence of dry eyes, conjunctivitis, or scarring, and vision 
was corrected to 20/20 with glasses.  The March 2003 VA eye 
examiner noted the presence of other minor eye disorders, 
such as mild ptosis (drooping of the eyelid) and pingueculae 
(yellowish proliferation on the bulbar conjunctiva) but made 
no mention of active conjunctivitis.  The diagnoses were 
limited to refractive error and suspected glaucoma in the 
right eye.  

Despite the extensive medical documentation of record, 
evidence related to a left eye disability is essentially 
nonexistent, with the exception of blurred vision complaints 
as a symptom of his chronic headaches.  In the absence of 
active disease or current residuals, a noncompensable rating 
must be assigned.

Hemorrhoids

The veteran's hemorrhoids have been rated under the 
provisions of 38 C.F.R. § 4.114, DC 7336, which pertains to 
both internal and external hemorrhoids.  Under this 
diagnostic code, a zero percent evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent evaluation is 
warranted for irreducible, large, or thrombotic hemorrhoids 
with excessive redundant tissue and evidencing frequent 
recurrences.  A 20 percent rating, the highest assignable 
under the code, is warranted for persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The veteran testified in October 1994 that his hemorrhoids 
bleed, itch daily, and require him to change underwear and 
apply ointment.  Transcript, p. 8.  No hemorrhoids were found 
on VA rectal examination in November 1994.  VA rectal 
examination in April 1997 revealed no significant hemorrhoids 
or other abnormality.  The VA rectal examination in March 
2003 disclosed a normal anus and rectum, with no hemorrhoids 
seen or palpated.  The veteran reported that he has minimal, 
rare symptoms of itching and burning discomfort, and minimal 
bright red blood on toilet tissue once every few months 
following a hard stool.  He reported no protrusion, 
thrombosis, or fecal leakage, and he does not treat his 
hemorrhoids.  A review of the treatment records shows no 
history of treatment for frequent hemorrhoids of more than 
moderate severity.  As the evidence shows he has no 
significant hemorrhoid disability, a noncompensable rating is 
warranted in this case.  

Right arm scar

Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 
7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-00.

Under DC 7803, as in effect prior to August 30, 2002, a 10 
percent rating was assigned for scars that are poorly 
nourished, with repeated ulceration.  Under DC 7804, as in 
effect prior to August 30, 2002, a 10 percent evaluation may 
be assigned for scars that are tender and painful on 
objective demonstration.  Under DC 7805, as in effect prior 
to August 30, 2002, scars may be rated on limitation on 
function of the part affected.  38 C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.

Under both the old and new versions, DC 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805.  

The veteran's right upper arm scar is the result of a muscle 
biopsy.  Therefore, it is associated with underlying soft 
tissue damage and must be considered deep rather than 
superficial.  Aside from DC 7805, the only other revised 
diagnostic code pertinent to deep scarring is DC 7801.  (The 
regulations in effect prior to August 30, 2002, discuss 
"superficial" scars but provide no alternative criteria for 
"deep" scars.)

DC 7801 pertains to scars, other than head, face, or neck, 
that are deep or that cause limited motion.  Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating.  Area or areas exceeding 72 square inches 
(465 sq. cm.) warrant a 30 percent rating.  Area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
rating, and an area or areas exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.

The veteran testified in October 1994 that his scar is 
painful to the touch.  Transcript, p. 11.  This testimony is 
inconsistent with the recent medical evidence of record.  See 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  VA examination in November 1994 
established a one-inch vertical scar at the right upper arm, 
with no evidence of keloid formation (raised pinkish scar 
tissue).  Although the examiner noted slight tenderness on 
pressure, more recent examination has revealed essentially no 
abnormalities.  For example, VA scar examination in March 
2003 included only a complaint of occasional itching, and the 
examiner noted no dysfunction or breakdown of the scar.  His 
specific findings include a 4cm x 1cm healed scar without 
depression or elevation or breakdown, with no adherence or 
disruption of function of the arm.  The scar was noted as not 
adjacent to any joint.  The scar was described by the 
examiner as normal in texture with slight hyperpigmentation 
compared to the surrounding skin but with no inflammation, 
keloid, or disfigurement.  The examiner stated that findings 
were benign and there was no limitation of function.

The medical records do not show that the veteran's scar is 
painful, poorly nourished, ulcerated, or causes any 
limitation of arm function or motion, or that it exceeds 6 
square inches in area.  The evidence accordingly shows that a 
noncompensable rating is warranted in this case under both 
the old and new criteria.

Keratosis of left third metatarsal and callus of right fifth 
toe

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected keratosis and callus 
formation have been rated as benign skin growths under DC 
7819.  The March 2003 VA skin examiner, however, noted that 
the veteran's benign lesions were removed, replaced by 
incisional site scars.  The diagnostic codes for rating 
scars, as set forth above, should therefore be applied in 
this case. The veteran underwent an osteotomy (bone 
resection) of the third left metatarsal, so the left third 
metatarsal scar will be rated as a deep scar.  The veteran's 
right fifth toe scar will be rated as a superficial scar.

The revised DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.

Under the revised DC 7803, superficial, unstable scars 
warrant a 10 percent rating.  Under the revised DC 7804, 
superficial scars that are painful on examination warrant a 
10 percent rating.

The veteran testified that his left foot has pain when 
walking and his right foot swells.  Transcript, pp. 9-10.  
Similarly, at the November 1994 VA feet examination, the 
veteran complained of pain in both feet with weight bearing, 
but the veteran had good function of all toes.  The April 
1997 VA examiner noted no deformity of the toes.  The March 
2003 VA skin examiner described the scars in detail.  The 
left foot scar was 3cm x 2cm, nonadherent and 
nondysfunctional.  The plantar surface at that area was 
tender to palpation, but there was no redness or swelling, 
and the remainder of the foot was normal.  No pain at the 
scar site was reported.  The right foot scar was "barely 
perceptible" at .5cm across the lateral surface of the 
little toe.  No excrescence was noted, and the digit showed 
good range of motion and was nontender.  On conclusion, the 
examiner described the left foot scar as nondysfunctional and 
nondisfiguring.  The right foot scar was described as 
insignificant.   

The medical records do not show that the veteran's scars are 
painful, poorly nourished, unstable, ulcerated, or cause any 
limitation of function or motion.  Nor do they exceed 6 or 
144 square inches in area, respectively.  The evidence 
accordingly shows that a noncompensable rating is warranted 
in this case for each foot scar under both the old and new 
rating criteria.

Extraschedular consideration

The RO considered extraschedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referrals for extraschedular consideration were not warranted 
for the increased rating claims in this case.  The Board 
agrees.  The veteran has not required any periods of 
hospitalization for these disabilities, and while he reports 
difficulties with certain exertional requirements, there is 
no evidence in the claims file to suggest that marked 
interference with employment is the result of these 
service-connected disabilities.  SSA determined the veteran 
was disabled due to his limited work capability, but that 
decision was based on a variety of factors VA is not 
permitted to consider under 38 C.F.R. § 3.321(b)(1), such as 
age and consideration of the effects of nonservice-connected 
disabilities, i.e., a gunshot wound, somatoform disorder, and 
dysthymia.  In the absence of evidence presenting such 
exceptional circumstances, the claims are not referred for 
consideration of an extraschedular rating; his disabilities 
are appropriately rated under the schedular criteria.


III.  New and material evidence

In August 1979, the Board denied entitlement to service 
connection for a nervous disability, and the decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The veteran 
sought to reopen his claim in March 2003.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board's August 1979 decision indicates that the veteran's 
diagnosed mental disorder at that time was a personality 
disorder.  The Board stated in its decision that "[i]n light 
of the developmental nature of personality disorders, service 
connection for an acquired nervous disorder is not 
established."  

The evidence received subsequent to the August 1979 Board 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In June 2003, the RO denied reopening the psychiatric 
disorder claim because the evidence did not relate to an 
unestablished fact necessary to substantiate the claim.  The 
evidence presented since the Board's August 1979 decision, 
however, includes competent evidence that the veteran 
currently suffers from at least one Axis I psychiatric 
disorder.  For instance, VA treatment records show diagnoses 
of major depression, schizoaffective disorder, and chronic 
paranoid schizophrenia.  Such evidence, presumed credible, 
provides competent evidence of a current acquired psychiatric 
disability that was lacking at the time of the August 1979 
Board decision and thus raises a reasonable possibility of 
substantiating the claim.  Consequently, the record contains 
new and material evidence to reopen the claim.


ORDER

Entitlement to an increased rating for headaches, currently 
rated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) rating for left eye 
conjunctivitis is denied.

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

Entitlement to an increased (compensable) rating for a scar 
of the upper right arm is denied.

Entitlement to an increased (compensable) rating for 
keratosis of the third metatarsal with osteotomy is denied.

Entitlement to an increased (compensable) rating for a callus 
formation of the right fifth toe is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to this extent only, the appeal is 
granted.





REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

In this case, VA must provide a medical examination to obtain 
a medical opinion because it is necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  The veteran's service medical records 
document a variety of complaints, such as pain, swelling, 
numbness, and cramping related to his arms, legs, shoulders, 
and spine, but extensive testing and examinations revealed no 
objective pathology to support the veteran's complaints.  The 
post-service records, however, include various diagnoses of 
systemic disorders, such as chronic pain syndrome and 
generalized arthritis (with few objective findings), and 
physicians, including a 1997 VA examiner, have noted a strong 
element of somatization and/or hypochondriasis.  See 
generally Spurgeon v. Brown, 10 Vet. App. 195, 197 (1997) 
(Somatoform refers to psychogenic symptoms resembling those 
of physical disease.).  Consequently, the veteran may indeed 
suffer from his physical complaints involving the back, neck, 
shoulders, arms, and legs, and they may be the result of a 
mental disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9421-9425 (2004).  The service connection claims, including 
the psychiatric disorder issue, are remanded for an opinion 
addressing this possibility.

VA should take this opportunity on remand to obtain updated 
prison facility medical records.  A September 2001 report of 
contact with the Texas Department of Criminal Justice 
indicates the veteran has been incarcerated for at least the 
last several years and that he is not eligible for parole 
until the year 2028. 

Finally, SSA has determined that the veteran is disabled as a 
result of a somatoform disorder and dysthymia.  In order for 
VA to properly assist the veteran, it is imperative that all 
medical reports which were used to support this decision be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain updated 
prison facility medical records from the 
Texas Department of Criminal Justice, 
dated after March 4, 2003.  

2.  Obtain from SSA the medical records 
relied upon in making its decision 
regarding the appellant's claim.

3.  After completing the above, schedule 
the veteran for appropriate VA 
examinations of his back, neck, 
shoulders, arms, legs, and psychiatric 
disorder.  The claims file must be made 
available to the examiner(s), and the 
examiner(s) should indicate in the report 
that the claims file was reviewed.  

The examiner(s) should opine whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the veteran's psychiatric disability 
and disabilities of the back, neck, 
shoulders, arms, and legs had their onset 
during active service or are related to 
any in-service disease or injury.  

Regarding the psychiatric disorder, the 
examiner(s) should specifically address 
whether the veteran's suffers from a 
somatoform disorder, and if so, the 
probability it had its onset in service 
or is related to any in-service disease 
or injury.  

Notwithstanding the conclusions reached 
regarding a somatoform disorder, the 
examiner(s) should consider whether any 
of the remaining disabilities at issue 
(back, neck, shoulders, arms, legs) exist 
separately from a somatoform disorder and 
the probability it had its onset during 
service or is related to any in-service 
disease or injury, as opposed to any 
post-service injuries (i.e., back injury 
in September 1982 and various post-
service gunshot wounds).      

A rationale for any opinion expressed 
should be provided.

4.  Finally, the RO should readjudicate 
the veteran's claims, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 



and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


